Citation Nr: 1207447	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  07-30 845A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a lumbar strain through June 15, 2010, and in excess of 40 percent since then. 

2.  Entitlement to an initial evaluation in excess of 10 percent for spondylosis C3-4 and C4-5 (cervical neck strain) through June 15, 2010, and in excess of 20 percent since then.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to March 2006.

This matter comes to the Board of Veterans' Appeals (Board) from a November 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran was provided a Travel Board hearing in November 2009.  A transcript of the testimony offered at this hearing has been associated with the record.  

This matter was last before the Board in April 2010 at which time it was remanded for further development.  In a September 2010 rating decision, the RO effectuated the grant of staged ratings, as reflected on the cover page of this decision.  Because the maximum benefit was not granted, the issue of entitlement to a higher evaluation remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Following certification of this appeal to the Board, the Veteran submitted private medical evidence pertaining to the severity of his service-connected spondylosis C3-4 and C4-5 (cervical neck strain).  A review of the record discloses that the Agency of Original Jurisdiction (AOJ) has yet to initially review this evidence in regard to the current appeal and the Veteran has not waived initial AOJ consideration thereof.  See 38 C.F.R. § 20.1304(c).  As such this evidence must be returned for consideration, and if the benefit sought remains denied, for issuance of a Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 19.31 (2011).

In accordance with the Board's April 2010 remand, the Veteran was provided a VA examination of the spine in June 2010.  Notably, the examination report disclosed that the Veteran had a normal gait.  The examination report was amended in July 2010 to reflect that the examiner had subsequently reviewed the claims file in conjunction therewith. 

The Veteran has taken issue with the examination.  In an October 2010 statement the Veteran related that he indeed had an altered gait at the time of the June 2010 VA examination, noting that he had only been out of physical rehabilitation for 2 days at this time and had endured a 4 hour drive to the examination.  He explained that he could barely walk at the time of the examination and was "almost dragging his right leg."  As noted above, this is in direct contradiction to the findings contained in the VA examination report showing a normal gait.  The Veteran has also noted that since he finished physical rehabilitation in June 2010 that his conditions had become worse.  See October 2010 statement from Veteran.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  An examination is adequate if it "takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one."  Barr, 21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 121, 124 (1991)).  An examination must be based upon consideration of the Veteran's prior medical history and examinations.  Stefl, 21 Vet. App. at 123.  Due to the Veteran's assertions that the VA examination inadequately portrayed his gait, the Board finds that the examination report is inadequate and must be returned.  38 C.F.R. § 4.2.  

Moreover, when it is indicated that the severity of a service-connected disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 (1991).  Because the Veteran's assertions of worsening symptoms following the end of physical rehabilitation indicate that the severity of the symptomatology associated with the Veteran's low back and cervical spine disabilities may have increased in severity, remand for a VA examination is necessary.

In this regard the Board notes that the Veteran works at the Muskogee, OK VA Medical Center and is thus precluded from getting an examination at this facility.  He has expressed that he desires a VA examination at another VA facility, if feasible, and that he felt that his examination from QTC was inadequate.  Accordingly, on remand of these issues the AMC/RO is directed to schedule the Veteran for a VA examination at an available VA facility other than the Muskogee VA Medical Center.  

Lastly, the Board notes that the Veteran receives regular medical treatment through VA and that on May 5, 2010, VA records were last associated with the claims file.  Thus, there are possibly outstanding VA records that could be relevant to the issues on appeal.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Consequently, the Board finds that VA must attempt to obtain any VA records currently associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain any VA medical records not currently associated with the claims file and associate them therewith, particularly any records dated after May 5, 2010.

Perform any and all follow-up as necessary, and document negative results.

2.  Thereafter, schedule the Veteran for an appropriate VA examination at a VA facility other than the Muskogee, OK VA Medical Center, to include a complete physical examination, in order to determine the current severity of his service-connected low back and cervical spine disabilities.  Any tests deemed necessary should be conducted, and all clinical findings should be reported in detail.  The complete claims folder must be provided to the examiner for review in conjunction with the examination.  

The examination report should specifically state the degree of disability present in the Veteran's low back and cervical spine and his current range of motion in these spinal segments, as well as identify any objective evidence of pain.  Any neurological abnormalities resulting from the service-connected low back and cervical spine disabilities should be discussed.  The clinician should also discuss how the Veteran's disability impacts his daily activities of living.  The extent of any weakened movement and excess fatigability on use should be described.  To the extent possible, the functional impairment due to weakened movement and excess fatigability on use should be assessed in terms of additional degrees of limitation of motion.  Range of motion studies should be conducted using a goniometer and the use thereof should be noted in the examination report.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.  

3.  After the development requested above has been completed to the extent possible, review the record and readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
L.J. BAKKE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


